UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09035 The Barrett Funds (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY10016 (Address of principal executive offices) (Zip code) Peter Shriver, President Barrett Associates, Inc. 90 Park Avenue, New York, NY10016 (Name and address of agent for service) Registrant's telephone number, including area code: 212-983-5080 Date of fiscal year end: June 30 Date of reporting period: July 1, 2009 – June 30, 2010 Item 1. Proxy Voting Record. Vote Summary - Barrett Growth Fund ACCENTURE LTD Security G1150G111 Meeting Type Special Ticker Symbol ACN Meeting Date 05-Aug-2009 ISIN BMG1150G1116 Agenda 933119530 - Management City Holding Recon Date 19-Jun-2009 Country United States Vote Deadline Date 04-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Approve Article Amendments Management 02 Approve Motion to Adjourn Meeting Management 03 Miscellaneous Corporate Governance Management 04 Miscellaneous Corporate Governance Management Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management City Holding Recon Date 10-Aug-2009 Country United States Vote Deadline Date 06-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 DONALD L. LUCAS For For 11 CHARLES E. PHILLIPS, JR For For 12 NAOMI O. SELIGMAN For For 02 Miscellaneous Compensation Plans Management For For 03 Ratify Appointment of Independent Auditors Management For For 04 Miscellaneous Shareholder Proposal Shareholder Against For 05 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For 06 Miscellaneous Shareholder Proposal Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 25-Aug-2009 25-Aug-2009 THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 13-Oct-2009 ISIN US7427181091 Agenda 933134241 - Management City Holding Recon Date 14-Aug-2009 Country United States Vote Deadline Date 12-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Charter Amendment Management For For 04 Approve Stock Compensation Plan Management For For 05 S/H Proposal - Adopt Cumulative Voting Shareholder Against For 06 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 26-Aug-2009 26-Aug-2009 AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 10-Nov-2009 ISIN US0530151036 Agenda 933148288 - Management City Holding Recon Date 11-Sep-2009 Country United States Vote Deadline Date 09-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 LEON G. COOPERMAN For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CHARLES H. NOSKI For For 10 SHARON T. ROWLANDS For For 11 GREGORY L. SUMME For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 30-Sep-2009 30-Sep-2009 CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 12-Nov-2009 ISIN US17275R1023 Agenda 933147262 - Management City Holding Recon Date 14-Sep-2009 Country United States Vote Deadline Date 11-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 1L Election of Directors (Majority Voting) Management For For 1M Election of Directors (Majority Voting) Management For For 02 Amend Stock Compensation Plan Management For For 03 Amend Employee Stock Purchase Plan Management For For 04 Ratify Appointment of Independent Auditors Management For For 05 S/H Proposal - Human Rights Related Shareholder Against For 06 S/H Proposal - Advisory Vote Executive Pay Shareholder Against For 07 S/H Proposal - Human Rights Related Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 05-Oct-2009 05-Oct-2009 SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 18-Nov-2009 ISIN US8718291078 Agenda 933149836 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 17-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Adopt Stock Option Plan Management For For 03 Amend Stock Compensation Plan Management For For 04 Approve Stock Compensation Plan Management For For 05 Ratify Appointment of Independent Auditors Management For For 06 Miscellaneous Corporate Governance Management For For 07 S/H Proposal - Health Issues Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 30-Sep-2009 30-Sep-2009 MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management City Holding Recon Date 04-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management For For 02 Election of Directors (Majority Voting) Management For For 03 Election of Directors (Majority Voting) Management For For 04 Election of Directors (Majority Voting) Management For For 05 Election of Directors (Majority Voting) Management For For 06 Election of Directors (Majority Voting) Management For For 07 Election of Directors (Majority Voting) Management For For 08 Election of Directors (Majority Voting) Management For For 09 Election of Directors (Majority Voting) Management For For 10 Ratify Appointment of Independent Auditors Management For For 11 Approve Charter Amendment Management For For 12 Miscellaneous Compensation Plans Management For For 13 S/H Proposal - Health Issues Shareholder Against For 14 S/H Proposal - Report on Charitable Contributions Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 01-Oct-2009 01-Oct-2009 DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 20-Nov-2009 ISIN US2576511099 Agenda 933152530 - Management City Holding Recon Date 23-Sep-2009 Country United States Vote Deadline Date 19-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Election of Directors Management 1 JACK W. EUGSTER For For 2 JOHN F. GRUNDHOFER For For 3 PAUL DAVID MILLER For For 2 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 08-Oct-2009 08-Oct-2009 VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 20-Jan-2010 ISIN US92826C8394 Agenda 933173281 - Management City Holding Recon Date 27-Nov-2009 Country United States Vote Deadline Date 19-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 ROBERT W. MATSCHULLAT For For 2 CATHY E. MINEHAN For For 3 DAVID J. PANG For For 4 WILLIAM S. SHANAHAN For For 5 JOHN A. SWAINSON For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 08-Dec-2009 08-Dec-2009 MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 26-Jan-2010 ISIN US61166W1018 Agenda 933172900 - Management City Holding Recon Date 27-Nov-2009 Country United States Vote Deadline Date 25-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 07-Dec-2009 07-Dec-2009 JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 27-Jan-2010 ISIN US4783661071 Agenda 933174322 - Management City Holding Recon Date 19-Nov-2009 Country United States Vote Deadline Date 26-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DAVID P. ABNEY For For 2 ROBERT L. BARNETT For For 3 E.C. REYES-RETANA For For 4 JEFFREY A. JOERRES For For 02 Ratify Appointment of Independent Auditors Management For For 03 S/H Proposal - Election of Directors By Majority Vote Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 14-Dec-2009 14-Dec-2009 COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 28-Jan-2010 ISIN US22160K1051 Agenda 933175300 - Management City Holding Recon Date 23-Nov-2009 Country United States Vote Deadline Date 27-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 B.S. CARSON, SR., M.D. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 JILL S. RUCKELSHAUS For For 02 Amend Stock Compensation Plan Management For For 03 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 22-Dec-2009 22-Dec-2009 JACOBS ENGINEERING GROUP INC. Security Meeting Type Annual Ticker Symbol JEC Meeting Date 28-Jan-2010 ISIN US4698141078 Agenda 933175982 - Management City Holding Recon Date 01-Dec-2009 Country United States Vote Deadline Date 27-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 22-Dec-2009 22-Dec-2009 ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2010 ISIN IE00B4BNMY34 Agenda 933178875 - Management City Holding Recon Date 14-Dec-2009 Country United States Vote Deadline Date 03-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Full Slate) Management For For 1B Election of Directors (Full Slate) Management For For 1C Election of Directors (Full Slate) Management For For 02 Ratify Appointment of Independent Auditors Management For For 03 Approve Stock Compensation Plan Management For For 04 Adopt Employee Stock Purchase Plan Management For For 05 Miscellaneous Corporate Governance Management For For 06 Stock Repurchase Plan Management For For 07 Miscellaneous Corporate Actions Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 30-Dec-2009 30-Dec-2009 BANK OF AMERICA CORPORATION Security Meeting Type Special Ticker Symbol BAC Meeting Date 23-Feb-2010 ISIN US0605051046 Agenda 933183218 - Management City Holding Recon Date 07-Jan-2010 Country United States Vote Deadline Date 22-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Authorize Common Stock Increase Management For For 02 Approve Motion to Adjourn Meeting Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 02-Feb-2010 02-Feb-2010 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 A.D. LEVINSON, PH.D. For For 7 JEROME B. YORK For For 02 Amend Employee Stock Purchase Plan Management For For 03 Amend Director Stock Option Plan Management For For 04 Miscellaneous Compensation Plans Management For For 05 Ratify Appointment of Independent Auditors Management For For 06 S/H Proposal - Environmental Shareholder Against For 07 S/H Proposal - Environmental Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 07-Jan-2010 07-Jan-2010 TETRA TECH, INC. Security 88162G103 Meeting Type Annual Ticker Symbol TTEK Meeting Date 25-Feb-2010 ISIN US88162G1031 Agenda 933182228 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors Management 1 DAN L. BATRACK For For 2 HUGH M. GRANT For For 3 PATRICK C. HADEN For For 4 J. CHRISTOPHER LEWIS For For 5 ALBERT E. SMITH For For 6 J. KENNETH THOMPSON For For 7 RICHARD H. TRULY For For 02 Ratify Appointment of Independent Auditors Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 3S7 0 26-Jan-2010 26-Jan-2010 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Barrett Funds By (Signature and Title)* /s/ Peter H. Shriver Peter H. Shriver, President DateAugust 25, 2010 * Print the name and title of each signing officer under his or her signature.
